RECOMMENDED FOR FULL-TEXT PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 19a0074p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 LEXINGTON H-L SERVICES, INC.,                           ┐
                                  Plaintiff-Appellant,   │
                                                         │
                                                         >       No. 18-5851
        v.                                               │
                                                         │
                                                         │
 LEXINGTON-FAYETTE URBAN COUNTY GOVERNMENT,              │
                            Defendant-Appellee.          │
                                                         ┘

                         Appeal from the United States District Court
                       for the Eastern District of Kentucky at Lexington.
                 No. 5:17-cv-00154—Karen K. Caldwell, Chief District Judge.

                              Decided and Filed: April 17, 2019

                    Before: CLAY, GIBBONS, and COOK, Circuit Judges.
                                  _________________

                                          COUNSEL

ON BRIEF: Jeff Nobles, SMITH NOBLES, Houston, Texas, for Appellant. Keith Moorman,
FROST BROWN TODD LLC, Lexington, Kentucky, for Appellee.
                                     _________________

                                           ORDER
                                     _________________

       This matter was previously before the Court.           See Lexington H-L Servs., Inc. v.
Lexington-Fayette Urban Cty. Gov’t, 879 F.3d 224 (6th Cir. 2018), reh’g denied (Jan. 30, 2018).
In our previous opinion and order, dated January 9, 2018, we reversed the district court’s order
granting a preliminary injunction that had enjoined Defendant Lexington-Fayette Urban County
Government (the “City”) from enforcing Ordinance 25-2017, which restricts the delivery of
“unsolicited written materials” to six enumerated locations and provides for civil penalties for
 No. 18-5851       Lexington H-L Servs., Inc. v. Lexington-Fayette Urb Cty Gov’t           Page 2


violations. We vacated the injunction and remanded the case to the district court for further
proceedings consistent with our opinion. Id. at 236.

       Upon remand, further proceedings were taken in the district court, in connection with
which both parties expressed their view that a trial proceeding was not necessary or warranted.
The district court thereafter entertained cross motions for summary judgment. On July 19, 2018,
the district court filed a well-reasoned opinion and order finding that Ordinance 25-2017
constitutes a valid time, place, and manner regulation of speech. (See ECF No. 62.)
Accordingly, the district court granted the City’s motion for summary judgment, denied the
motion for summary judgment filed by Plaintiff, and entered judgment for the City. (See id.)
The district court’s July 19, 2018 opinion and order closely follows the legal analysis and
reasoning set out in this Court’s opinion of January 9, 2018. Plaintiff has timely appealed.

       Plaintiff’s appeal has been referred to a panel of the Court that, upon examination,
unanimously agrees that oral argument is not needed. See Fed. R. App. P. 34(a). We have
reviewed the record below, including the district court’s July 19, 2018 opinion and order, and
conclude that the district court properly addressed, analyzed, and disposed of the issues. We
therefore AFFIRM the July 19, 2018 order of the district court.

       IT IS SO ORDERED.

                                             ENTERED BY ORDER OF THE COURT




                                             __________________________________
                                             Deborah S. Hunt, Clerk